Judgment unanimously affirmed. Memorandum: Viewing the evidence, as we must, in the light most favorable to the People (see, People v Ford, 66 NY2d 428, 437), we conclude that the evidence provided a valid line of reasoning to support the jury verdict (see, People v Bleakley, 69 NY2d 490, 495). Nor is the verdict against the weight of the evidence. We have examined all of the evidence, as required by People v Bleakley (supra), and we are persuaded that the jury gave the evidence the weight it should be accorded.
We have reviewed defendant’s remaining contention and find it to be without merit. (Appeal from judgment of Monroe County Court, Wisner, J. — criminal possession of stolen property, second degree.) Present — Dillon, P. J., Doerr, Boomer, Pine and Lawton, JJ.